Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
This action is in response to the RCE filed on 03/21/2021, in which claims 2, 8 and 15 have been cancelled, claims 1, 3-7, 9-14, 16-20 are presented for the examination.

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 03/21/2022 has been entered.

Examiners remarks

Examiner suggests the language from para. [0146] and [0147], which recites the comparison of the summation of times with preset threshold and along with para. [0145], which recites first time taken for recovery operation and second time for flushing 

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1, 7, 14 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
“first time interval” and second time interval” are not defined in the specification, at most, a first time taken for recovery operation and second time for flushing operation is defined in para. [0145].  Para. [0145] discloses the sum of the two times (can be interpreted as “claimed first interval” but still unclear as to “second interval”) and compares it with preset threshold period to determine whether to flush the recovered 

Response to Arguments
Applicant’s arguments with respect to claim(s) 1, 3-7, 9-14, 16-20 have been considered but are not persuasive.  
Neither Koo nor Chai discloses the features “wherein the memory controller flushes the recovered system data into the memory device according to a first time interval taken for the operation of recovering the system data and a second time interval to be taken for an operation of flushing the recovered system data into the memory device," of claim 1.
Response:
Examiner respectfully disagrees.  First of all, examiner would like to point out “first time interval” and “second time interval” are not defined in the specification, at most, a first time taken for recovery operation and second time for flushing operation is defined in para. [0145].  Para. [0145] discloses the sum of the two times (can be interpreted as “claimed first interval” but still unclear as to “second interval”) and compares it with preset threshold period to determine whether to flush the recovered system data into memory device. 
	Koo discloses in para. [0066] "perform[ing] the map data flush operation for the memory blocks RCB according to a predetermined condition..., for example, an elapse of a predetermined time." Predetermined time is interpreted interval between the first time and the second time as claimed. 


Chai does not teaches the features of “the system data being used to manage user data, and flushes recovered system data into the memory device after a first time point at which the operation of recovering the system data is completed and before a second lime point at which a power off preparation request for instructing an operation configured to prepare for a power off operation is received from a host” claim 1.

Examiner respectfully disagrees.  Chai discloses in Fig. 7, Backup action is performed, i e, the content of the L2P table is copied (flushed) to backup block (memory device) after a time point Ta.  Sudden power off event occurs at time point Tc. Thus, recovered data is being written (flushed) into non-volatile memory after a first time point after the L2P table restored and before a second time point at power off preparation operation as claimed. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 3-4, 6-7, 9-10, 12-14, 16-17, 19-20 are rejected under 35 U.S.C. 103 as being unpatentable over Koo et al. (US 2018/0336104, referred herein after Koo) in view of Chai (US 2020/0167235).



As per claim 1, 7, 14, Koo discloses a memory system, comprising: 
a memory device comprising a plurality of memory blocks (Fig. 1, memory device 200, with memory blocks BK); 5and 
a memory controller (Fig. 1, controller 100) configured to communicate with the memory device and control the memory device, wherein the memory controller performs an operation of recovering system data lost due to Sudden Power Off (SPO) when 10an SPO recovery operation is performed (Fig. 6A, [0068], “a method for the controller 100 to start a first recovery operation after a sudden power-off occurs in a first recovery state ST1“);
wherein the memory controller flushes the recovered system data into the memory device according to a first time [interval] taken for the operation of recovering the system data and a second time [interval] to be taken for an 20operation of flushing the recovered system data into the memory device (Fig. 5, [0065]-[0066], The predetermined condition may be, for example, an elapse of a predetermined time can be between the first and second time point as claimed);

Koo does not specifically discloses the system data being used to manage user data, and flushes recovered system data into the memory device after a first time point at which the operation of recovering the system data is completed and before a second time point at which a power off preparation request for instructing an operation configured to prepare for a power off operation is received from a host;

However, Chai discloses the system data being used to manage user data, and flushes recovered system data into the memory device after a first time point at which the operation of recovering the system data is completed and before a second time point at which a power off preparation request for instructing an operation configured to prepare for a power off operation is received from a host ([0073]-[0078], recovered data is being written (flushed) into non-volatile memory after a first time point after the L2P table restored and before a second time point at power off preparation operation, [0037], wherein the write/flush command to store the system data is issued by host, [0076], “The sequence of executing the write command and the trim command by the control circuit 401 is not restricted. Generally, the commands are sequentially executed by the control circuit 401 according to the sequence of the commands issued from the host 12. “); 


Therefore it would have been obvious to the one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate teaching of Chai’s data processing method for solid state drive into Koo’s data storage device because one of the ordinary skill in the art would have been motivated to recover the lost data due to power loss.

As per claim 3, 9, 16, Koo discloses the memory system of claim 1, wherein the memory controller reads a page of an open memory block, which stores 49user data, among the plurality of memory blocks and identifies whether there is system data lost due to the SPO based on a result of the reading (Fig. 11, BK_OP, [0038]-[0040]).

5SAs  As per claim 4, 10, 17, Koo discloses the memory system of claim 3, wherein the memory controller performs an operation of recovering system data corresponding to each user data having a preset unit size ([0066]-[0067], wherein the preset unit size is interpreted as predetermined number of memory blocks as claimed).  

As per claim 6, Koo discloses the memory system of claim 1, wherein the memory 15controller switches a state of the memory controller to a state in which a host command received from the host is processed after the first time point; and 
wherein the memory controller transmits, to the host, a response command including information on the state of the 20memory controller corresponding to the state in which the host command received from the host is processed ([0094]-[0099], performing a write operation from after a position where the repair operation is performed in the at least one open memory block, in the predetermined recovery state).

As per claim 12, 19, Koo discloses the memory controller of claim 7, wherein the processor switches a state of the memory controller to a state in which a host command received from the host is processed after the first time point ([0094]-[0099]).
 
As per claim 13, 20, Koo discloses the memory controller of claim 12, wherein the processor transmits, to the host, a response command including information on the state of the memory controller corresponding to the state in which the host command received from the host is 20processed ([0094]-[0099], performing a write operation from after a position where the repair operation is performed in the at least one open memory block, in the predetermined recovery state).


Claims 5, 11, 18 are rejected under 35 U.S.C. 103 as being unpatentable over Koo and Chai in view of No (US 2018/0267903).

As per claim 5, 11, 18,  Koo does not specifically discloses the memory system of claim 1, wherein, after ioflushing the recovered system data into the memory device, the memory controller writes, in the memory device, a flag indicating that the power off operation is completed without any error;

However, No discloses after ioflushing the recovered system data into the memory device, the memory controller writes, in the memory device, a flag indicating that the power off operation is completed without any error (Fig. 6, step S620, [0066]-[0067], “the controller 210 may initialize the SPO flag register 243 by first erasing data stored in the memory unit 241 of the non-volatile memory device 240 and then by changing the value of the SPO flag register 243 to a value of "O". Since data stored in the memory unit 241 is erased, the memory system 200 may prevent a malicious user from accessing data stored in the memory unit 241. The initialization of the SPO flag register 243 may be performed when the memory system 200 is powered on after the SPO.”);

Therefore it would have been obvious to the one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate teaching of No’s memory system into Koo’s data storage device and Chai’s data processing method because one of the ordinary skill in the art would have been motivated to secure the data stored in a non-volatile memory without delay of data communication between a controller and the non-volatile memory.





Conclusion

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See form 892.


Park teaches a method for operating a data storage device which uses a nonvolatile memory device including a buffer memory block which temporarily stores data, as a storage medium, includes receiving an unmap request which requests that an unmap address be erased, from a host device.

Lee teaches a system selecting at least one common operation necessary to be performed in first and second tasks,  the first task is a garbage collection operation performed on a host data block, a system data block and a map data block, wherein the second task is a recovery operation performed after a sudden power-off ( SPO) that occurs during the valid data map update operation.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to KAMINI B PATEL whose telephone number is (571)270-3902.  The examiner can normally be reached on M-F 8-4:30.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, Applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matt Kim can be reached on 571-272-4182.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/KAMINI B PATEL/           Primary Examiner, Art Unit 2114